OPINION — AG — **** FEDERAL FUNDS — DISBURSEMENT — BLIND **** H. B. NO. 1103 DOES NOT APPEAR TO BE UNCONSTITUTIONAL IN LIGHT OF ARTICLE V, SECTION 57, OKLAHOMA CONSTITUTION.  THE DEPARTMENT OF LIBRARIES SHALL RECEIVE AND ADMINISTER ALL FEDERAL FUNDS UNDER THE LIBRARY SERVICES AND CONSTRUCTION ACT, AND WILL ALTER ITS STATE PLAN OKLAHOMA PUBLIC WELFARE COMMISSION'S PARTICIPATION, AND THE APPLICABLE FEDERAL FUNDS WILL BE DISBURSED BY THE DEPARTMENT OF LIBRARIES TO THE COMMISSION AS OTHER FUNDS ARE DISBURSED TO OTHER PARTICIPATING LIBRARIES, OR AGENCIES.  THE STATE DEPARTMENT OF LIBRARIES IS LEGALLY AUTHORIZED TO RECEIVE AND ADMINISTER THE FUNDS, HOWEVER, IF THE FEDERAL AUTHORITIES DISAGREE, THEIR DECISION WOULD BE DETERMINATIVE.  CITE: 56 O.S. 1968 Supp. 328-331 [56-328] — [56-331], 56 O.S. 1968 Supp., 330 [56-330] (DELL GORDON)